ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-060, concluding that a letter of admonition should be issued to LAWRENCE J. McGIVNEY of FLORHAM PARK, who was admitted to the bar of this State in 1990, for violating RPC 3.3(a)(5) (failure to disclose material fact knowing that tribunal may be mislead), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.